*675MEMORANDUM**
Tamayo-Tapia claims that the district court’s enhancement of his sentence was improper because a “crime of violence,” as used in USSG § 2L1.2(b)(l)(A)(ii), must also be an “aggravated felony,” as defined in 8 U.S.C. § U01(a)(43)(F). We rejected this premise in United States v. Pimentel-Flores, 339 F.3d 959, 963 (9th Cir.2003) (“[A] crime of violence needed only to be a felony as defined in the application notes- and not an aggravated felony as statutorily defined-to qualify for a 16-level enhancement.” (internal quotations marks omitted)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.